              Case 2:09-bk-26198-BR                   Doc 86 Filed 06/02/21 Entered 06/02/21 09:56:12                                      Desc
                                                       Main Document    Page 1 of 4



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

Adam Dolce - SBN 310112
NONPROFIT LEGAL SERVICES, INC.
414 Yale Avenue, Suite B
Claremont, CA 91711
(O) 909-542-9030
(F) 909-992-3554
Email: thenonprofitlawfirm@gmail.com;
adam@dolcelegal.com




         Individual appearing without an attorney
         Attorney for: KENYA RUIZ

                                             UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                    DIVISION

    In re:                                                                      CASE NO.: 2:09-bk-26198-BR
RUBEN RUIZ; and KENYA RUIZ                                                      CHAPTER:



                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                                GREGORY L. BOSSE'S MOTION TO REOPEN
                                                                                CHAPTER 7 CASE



PLEASE TAKE NOTE that the order titled Order Denying Gregory L. Bosse's Motion to Reopen Chapter 7 Case


was lodged on (date)           06/02/2021           and is attached. This order relates to the motion which is docket number 81                   .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
                  Case 2:09-bk-26198-BR        Doc 86 Filed 06/02/21 Entered 06/02/21 09:56:12             Desc
                                                Main Document    Page 2 of 4



                           NONPROFIT LEGAL SERVICES, INC.
                      1    Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4    Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor/Moving Party, KENYA RUIZ
                      6
                      7
                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10
                    11     IN RE:                                     Case No. 2:09-bk-26198-BR
                    12                                                Before: Hon. Barry Russell
                                 RUBEN RUIZ; and
                    13           KENYA RUIZ,
                                                                      ORDER DENYING GREGORY L.
                    14                       Debtors.                 BOSSE’S MOTION TO REOPEN
                    15                                                CHAPTER 7 CASE

                    16                                                Hearing Date/Time
                                                                      Date: June 1, 2021
                    17                                                Time: 10:00am
                    18                                                Place: Courtroom 1668

                    19
                    20           This matter came before the Court on the Motion to Reopen Chapter 7 Case filed
                    21
                           by interested party, GREGORY L. BOSSE (ECF 81). The motion was heard on June 1,
                    22
                           2021 at 10:00am. Gregory L. Bosse appeared on his own behalf; whereas the debtor,
                    23
                    24     KENYA RUIZ, was represented via her attorney-of-record, Adam Dolce.

                    25           The Court, having reviewed the Motion, Ms. Ruiz’s opposition (ECF 85), and after
                    26     hearing the argument of the parties, rules as follows:
                    27
                    28
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   1
     909-293-8449
                                        ORDER DENYING GREGORY L. BOSSE’S MOTION TO REOPEN CHAPTER 7 CASE
                                                              IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR    Doc 86 Filed 06/02/21 Entered 06/02/21 09:56:12             Desc
                                            Main Document    Page 3 of 4



                               Gregory L. Bosse’s Motion to Reopen the Chapter 7 Case is DENIED WITH
                      1
                      2    PREJUDICE.

                      3                                          ###
                      4
                      5
                      6
                      7
                      8
                      9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               2
     909-293-8449
                                    ORDER DENYING GREGORY L. BOSSE’S MOTION TO REOPEN CHAPTER 7 CASE
                                                          IN RE KENYA RUIZ
        Case 2:09-bk-26198-BR                   Doc 86 Filed 06/02/21 Entered 06/02/21 09:56:12                                      Desc
                                                 Main Document    Page 4 of 4



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
414 Yale Avenue, Suite B, Claremont CA 91711


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
   06/02/2021       I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Gregory L. Bosse, only, per LBR 9013-1(o)(3)(B) and LBR 9021-1(b)(3)(A)
 greg@lawbosse.com



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,06/02/2021       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
  Gregory L. Bosse, Esq.                      Hon. Barry Russell
  940 W. 17th Street, Suite F                 United States Bankruptcy Court, Central Dist. CA
  Santa Ana, CA 92706                         255 E. Temple Street, Suite 1660, Courtroom 1668
  (courtesy copy);                           Los Angeles, CA 90012
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

06/02/2021            Adam Dolce
Date                      Printed Name                                                        Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
